Citation Nr: 1611618	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-42 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right arm disability.

2.  Entitlement to service connection for left arm disability.

3.  Entitlement to service connection for right hand disability.

4.  Entitlement to service connection for left hand disability.

5.  Entitlement to service connection for right leg disability.

6.  Entitlement to service connection for left leg disability.

7.  Entitlement to service connection for right patellofemoral syndrome.

8.  Entitlement to service connection for left patellofemoral syndrome.

9.  Entitlement to service connection for plantar fasciitis, hallux valgus and hammer toes (claimed as foot condition).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2012, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  

In April 2012 the case was remanded for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board acknowledges that the issue of whether the decision to grant attorney fees in the amount of $16,784.49 based on rating decision dated August 20, 2015 was proper has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue, particularly in regard to scheduling his requested Board hearing.  As such, the Board will not accept jurisdiction over the issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order. 

The appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

After a review of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  Unfortunately it is once again necessary to remand this matter as the development obtained since the last remand continues to be inadequate for purposes of properly adjudicating this matter.  There has not been substantial compliance with the development sought as part of the April 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The prior remand requested that the AOJ attempt to obtain outstanding reports, treatment records, and service treatment records, to include contacting the Veteran and requesting the full name and last known address of Dr. Ross, the health care provider who treated him from 1975 to 1978.  The April 2012 remand further requested that the AOJ "request copies of those records directly from Dr. Ross."    Subsequently, by letter dated in January 2013, the AOJ requested that the Veteran submit the report of an independent medical examination identified by his representative during the March 2012 videoconference hearing.  By subsequent letter dated in May 2013, the AOJ sent another copy of the January 2013 letter in a second attempt to obtain the report.

Thereafter, the Veteran's attorney of record during that time submitted private treatment reports from First Health Richmond Memorial Hospital, and an independent medical examination performed by Dr. A.C.  Additionally, by letter dated in June 2013, the Veteran's former attorney of record advised that "upon researching and requesting records from [the Veteran's] accident dated December 25, 1975 have been purged and are no longer available."  It is unclear as to what records are being referenced, and the Board will not assume that the records are those of Dr. Ross.  A review of the claims file does not reveal that a letter requesting the information of Dr. Ross was sent to the Veteran.  Accordingly, on remand, the AOJ should attempt to contact the Veteran and specifically request the information for Dr. Ross and attempt to obtain these records.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the full name and last known address for Dr. Ross, the health care provider who treated him from 1975 to 1978.  Then, request copies of those records directly from Dr. Ross.  Such records should include, but are not limited to, daily clinical records, discharge summaries, consultation reports, X-ray reports, laboratory studies, doctor's notes, nurse's notes, and prescription records.

All responses received should be associated with the claims file.  If any records sought are determined to be unavailable, or a negative response is received, the AOJ should make a formal finding of unavailability, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2015).

If Dr. Ross is affiliated with an agency or department of the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  

If Dr. Ross is not affiliated with an agency or department of the federal government, and the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  Then, readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

